DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26, 30-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,026,267) in view of Hall (US 4,319,560).
With respect to claims 19 and 30 Coleman discloses a solar thermal power plant, comprising: one or more conduit modules, one of the conduit modules comprising:
a wall [reference characters 24 and 56] surrounding an insulated region [reference character 26, insulated by the wall 24 and 56], a concentrating solar energy collector [reference characters 14 and 18],
a light transfer conduit [reference characters 32-34] for transferring received energy through the

a thermal energy storage material [reference character 38] within the insulated region, the insulated region having openings [“an inlet” see column 5 lines 31-33 and reference character 44] to allow a fluid to enter and exit the insulated region,
the one or more conduit modules forming a first conduit [from inlet to outlet 44] to help guide the flow of a heat transfer fluid along a portion of a fluid circuit.
	Coleman does not disclose that the wall is insulated.
	Hall discloses a solar collection system that includes an insulated wall [reference character 16] that surrounds an insulated region [reference character 20], the region is insulated by the wall, whereas the wall in partly insulated by the ground [reference character 13]. Hall discloses that burying the insulated region “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by burying the wall and insulated region below ground while having the solar collector above ground, as taught by Hall, because this arrangement “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50 of Hall].
	With respect to claims 20 and 31 Coleman discloses a heat transfer fluid in the insulated region, wherein the heat transfer fluid is air [column 5 lines 31-35].
	With respect to claims 21 and 32 Coleman discloses a heat transfer fluid in the insulated region, the heat transfer fluid being at substantially ambient atmospheric pressure [ambient pressure air, see column 5 lines 31-35].
	With respect to claim 22 Coleman discloses that the fluid circuit is a closed circuit [see “recirculated” in column 5 lines 31-35].
	With respect to claim 23 Coleman discloses that the fluid circuit is in fluid communication with the atmosphere [see “communicate directly with outside” in column 5 lines 31-35].
With respect to claims 24 and 33 Coleman does not disclose that the insulated wall is insulated at least in part with soil found on-site.
Hall discloses a solar collection system that includes an insulated wall [reference character 16] that surrounds an insulated region [reference character 20], the region is insulated by the wall, whereas the wall in partly insulated by the ground [reference character 13]. Hall discloses that burying the insulated region “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by burying the wall and insulated region below ground while having the solar collector above ground, as taught by Hall, because this arrangement “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50 of Hall].
	With respect to claim 25 Coleman does not disclose that at least one of the conduit modules is at least partially embedded in a trench.
Hall discloses a solar collection system that includes an insulated wall [reference character 16] that surrounds an insulated region [reference character 20], the region is insulated by the wall, whereas the wall in partly insulated by the ground [reference character 13]. Hall discloses that burying the insulated region “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by burying the wall and insulated region below ground while having the solar collector above ground, as taught by Hall, because this arrangement “…does not require an unsightly structure situated above ground or placed on the roof of building 10 which can adversely affect the landscape adjacent building 10, possibly reducing land values and can adversely affect the original architecture and reduce the value of building 10, especially if building 10 is a private residence” [column 2 lines 44-50 of Hall].
With respect to claim 26 Coleman does not disclose a chimney and/or solar updraft tower, in the fluid circuit.
	Hall discloses a chimney [reference character 54 in Fig. 3] that connects the insulated region to the building that is being heated.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by providing a chimney that connects the insulated region to the building, as taught by Hall, in order to convey the heated air from the buried insulated region into the building.
	With respect to claim 35 Coleman discloses causing the heat transfer fluid to flow through the collector [see blower 48 which causes the air to flow]. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,026,267) in view of Hall (US 4,319,560) as claimed in claim 19, and further in view of Maryamchik et. al (US 2016/0097564 A1).
With respect to claim 27 the combination of Coleman and Hall do not disclose a supercritical CO2 generator.
Maryamchik discloses a solar concentration and collection system where the solar thermal heat can ultimately be transferred to “…supercritical carbon dioxide (supercritical CO2) to drive a power cycle and turbine-generator (not shown) to produce electrical power or to perform other useful work” [paragraph 0031].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by transferring the solar thermal heat to supercritical CO2 in order to “...drive a power cycle and turbine-generator (not shown) to produce electrical power or to perform other useful work” [paragraph 0031 of Maryamchik].

Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,026,267) in view of Hall (US 4,319,560) as claimed in claim 19, and further in view of Stout et. al (US 4,038,967).
With respect to claim 28 Coleman does not disclose a manifold to help combine fluid flows from:
the first conduit, and a second conduit.
	Stout disclose a solar collection system that includes a manifold [reference character 56 in Fig. 4] that combines fluid flows from a first conduit [reference character 10(A)] and a second conduit [reference character 10(B)].

	With respect to claim 29 Coleman does not disclose that a portion of the first conduit shares a common wall with another portion of the first conduit and/or with a portion of another conduit.
	Stout disclose a solar collection system where a portion of the first conduit shares a common wall with another portion of the first conduit and/or with a portion of another conduit [see Fig. 4 where collectors/conduits share a common wall].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by providing a solar collectors/conduits where parallel conduits share a common wall, as taught by Stout, so that heat loss from the collector can be transferred to the adjacent collector instead of being lost to the ambient.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,026,267) in view of Hall (US 4,319,560) as applied to claim 30 above, and further in view of Loth (US 4,154,220).
With respect to claim 314Coleman does not disclose that the heat transfer fluid flows by natural convection.
Loth discloses a flat plate solar collector where the plate can be arranged such that the airflow through the collector is via natural convection [column 2 lines 3-11].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by arranging the collector such that the airflow is via natural convection, as taught by Loth, thereby eliminating the need for a blower.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 4,026,267) in view of Hall (US 4,319,560) as applied to claim 30 above, and further in view of Teagen (US 4,539,975).
With respect to claim 36 Coleman does not disclose heating the energy storage medium with wind of grid energy.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Coleman by including an electric heater within the energy storage medium, as taught by Teagen in order to maintain the temperature of the energy storage medium when the solar insolation is insufficient to maintain the desired temperature of the energy storage medium.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762